Citation Nr: 0737533	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-03 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to July 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied the benefits sought on appeal.

In April 2005, the veteran testified before the Board at a 
travel board hearing held at the RO.  When this case was 
previously before the Board in December 2006, it was remanded 
for further development.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran currently has PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2002, March 2005, and 
January 2007; a rating decision in February 2003; and a 
statement of the case in November 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the July 2007 supplemental statement of the 
case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  38 C.F.R. § 4.125(a) (2007).  The DSM-IV criteria 
for a diagnosis of PTSD include: A) exposure to a traumatic 
event; B) the traumatic event is persistently experienced in 
one or more ways; C) persistent avoidance of stimuli 
associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven 
symptoms; D) persistent symptoms of increased arousal are 
reflected by at least two of five symptoms; E) the duration 
of the disturbance must be more than one month; and F) the 
disturbance causes clinically significant distress or 
impairment in social, occupational, or other important areas 
of functioning.  DSM-IV, Diagnostic Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007); 38 U.S.C.A. § 1154(b) 
(2002).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 
Vet. App. 155 (1993).  In determining whether documents 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App.143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for PTSD.  The competent medical 
evidence shows that the veteran does not currently have PTSD.

The veteran contends that he was exposed to combat stressors 
while serving in Vietnam that support a diagnosis of PTSD.  
Some of these stressors included participation in a "mop-
up" unit and the stench of the decaying bodies, daily 
patrols, firefights in the jungle, and incoming bombing which 
the veteran claims cause him nightmares.

The veteran's service separation form lists his most 
significant duty assignment as rifleman and shows receipt of 
the National Defense Service Medal, Vietnam Service Medal 
(with 1 star), and Vietnam Campaign Medal (with 1 star).  In 
October 2004 he was awarded a Combat Action Ribbon for his 
service in the United States Marine Corps during his service 
in Vietnam.  Therefore, the Board finds that the veteran had 
combat in service.  38 U.S.C.A. § 1154(b).

The veteran's service medical records are void of findings, 
complaints, symptoms, or diagnoses attributable to PTSD or 
any other psychiatric disorder.  Clinical psychiatric 
evaluations done at enlistment in January 1966 and at 
separation in July 1969 were normal.

VA mental health records dated in May 2002 show that he was a 
heavy drinker, consuming two to three drinks per day.  He 
reported that he drank for thirty years and used to become 
violent when he drank, but decreased his amount of alcohol 
consumption and had no difficulty.  He denied any prior 
psychiatric treatment.  He reportedly used marijuana for many 
years, but recently stopped due to job related drug testing.  
He had difficulty sleeping and occasional difficulty 
concentrating.  He did not endorse any other mood related 
symptoms.  With respect to PTSD, he endorsed irritability, a 
period of an increased startle response (improved over the 
years), nightmares (could not remember the content), 
isolative behavior, and intrusive thoughts about the war.  He 
stated that he was in the Marines and saw death all around 
and that things got worse for him when he researched Vietnam 
on the internet.  On examination, he appeared casually 
dressed and appropriately groomed.  He was alert, oriented, 
and cooperated with the interview process.  Affect was 
appropriately reactive and mood was mildly anxious.  Speech 
had a normal rate and volume.  Thoughts were presented in a 
logical and goal-directed fashion, without evidence of 
hallucinations or delusional thought content.  He denied 
suicidal and homicidal ideations.  Judgment and insight were 
fair.  The assessment was etoh (ethyl alcohol) dependence; 
history of marijuana dependence; rule out PTSD.  By mid-May 
2002, the impression was questionable PTSD.

VA mental health records dated in July 2002 reflect that the 
veteran thought he had PTSD based on what other people told 
him.  He complained that he could not remember people he knew 
in Vietnam.  He reported that his mind wandered and at one 
point he lost his concentration, accidentally amputating his 
right index and middle fingers.  When his Vietnamese co-
workers spoke Vietnamese he thought of Vietnam, but did not 
have difficulties with his co-workers.  He was able to divert 
his mind with work or by directing his thoughts to something 
else.  When asked to explain what he found frightening or 
terrifying about Vietnam, he could not describe any specific 
incident.  He was haunted by thoughts of patrolling and 
ambushing, but did not report feeling frightened.  He denied 
depression and manic/psychotic symptoms, but had problems 
staying focused.  On examination, he was satisfactorily 
groomed.  He was cooperative and had good eye contact.  
Speech was fluent with a normal rate, tone, and volume.  
Affect was full and his mood was euthymic mood.  His thought 
process was logical and goal-directed.  He denied any 
suicidal or homicidal ideations.  There was no evidence of 
delusions or hallucinations.  He was oriented to person, 
place, and date.  Concentration, memory, insight, and 
judgment were intact.  The impression was cannabis abuse and 
alcohol abuse by history.  The psychiatrist opined that he 
did not meet criterion A for a diagnosis of PTSD as he did 
not recall being frightened, terrified, or having 
overwhelming feelings of helplessness while in Vietnam.

VA mental health records dated in December 2002 show that he 
complained that he was irritable, sad, frustrated, and had 
poor concentration at work due to working with "young 
Vietnamese kids" who did not understand "the war" or 
necessarily agree with his opinion about the war.  He did not 
have any suicidal thoughts or past psychiatric treatment.  He 
still had hobbies, and enjoyed life and his family.  He had 
concentration problems within the context of work.  On 
examination, he was well groomed.  He denied any markers for 
psychosis.  He was alert and oriented times three.  He denied 
any depression outside of the context of work.  He was 
coherent and goal-directed.  There were no hallucinations, 
delusions, suicidal or homicidal plans or ideations, or ideas 
of reference.  He was slightly constricted.  Judgment was 
intact.  The assessment was depression in the context of 
work.

In January 2003, he underwent a VA PTSD examination during 
which time he complained that upon his return from Vietnam he 
had a lot of nightmares and dreams about Vietnam.  He drank 
heavily during those years and was always very irritable.  He 
was mentally abusive towards his wife and kids, but was never 
aggressive towards them.  He would drink alcohol primarily to 
go to sleep and to avoid having nightmares.  He reported that 
at age thirty, his nightmares started to decrease in 
frequency and intensity.  At the time of the examination, he 
indicated that he had two or three dreams per week about 
Vietnam.  The faces of the people in the dreams were blank, 
but he could sense the smell of death in his dreams.  His 
memories about Vietnam were primarily about combat, 
firefights, yelling, screaming, and bombing but he was not 
able to verbalize any particular incident or incidents 
indicative of a very traumatic incident or life-threatening 
situation which was particularly important in supporting a 
diagnosis of PTSD.  He had no hobbies; he used to play 
basketball until about ten to fifteen years previous and then 
he lost interest and quit.  However, he participated in 
activities with friends.  He had Vietnamese co-workers, but 
apart from thinking of Vietnam when they spoke Vietnamese, he 
did not have a problem with their presence at work.  He had 
never been treated for any psychiatric illness including 
PTSD.

On examination, he was appropriately dressed, clean, and 
groomed.  He did not appear to be in any particular distress.  
He was cooperative with his interview.  Speech was normal and 
slow without any pressured speech.  He was very spontaneous 
in his responses.  His mood was mostly dysphoric.  Affect was 
appropriate.  His thought processes were positive.  He was 
rather slow in thinking, but his answers were coherent and 
relevant.  There was no evidence of obsessions, compulsions, 
or phobias.  He did not mention intrusive memories of 
Vietnam.  There was no evidence of delusions or 
hallucinations.  He was well oriented to time, place, and 
person.  Abstract thinking was rather concrete.  His memory 
functions were intact.  Sensorium was clear.  Insight was 
poor and judgment was fair.  His condition was diagnosed as 
anxiety disorder, not otherwise specified.  The examiner 
noted that the veteran failed to reveal specific traumatic 
events that could be considered to be life threatening to him 
or to other people (criterion A).  While he talked about his 
experience in the war and was in combat, there was no 
particular or specific event in which his life or the lives 
of any of his close friends would have been in particular 
danger.  The examiner opined that his account of his memories 
is what would be expected for any soldier in an environment 
of war which does not meet the criteria for PTSD.  The 
examiner opined that he did not presently have PTSD, although 
it was possible that he had more acute symptoms in the past.

A February 2004 VA mental health note shows that he presented 
with complaints of nightmares, stating that he could hear 
shooting and screaming.  He denied suicidal and homicidal 
ideations, as well as illicit drug and alcohol use.  He 
stated that he had decreased concentration and irritability.  
He reported that a physician told him that he had PTSD.  He 
stated that he was employed as a machinist who worked with a 
lot of Vietnamese which sometimes reminded him of Vietnam.  
On examination, he appeared casually groomed.  His mood and 
affect were irritable.  Thought processes were logical and 
goal-directed.  Insight and judgment were intact and 
sensorium was clear.  Speech was normal in rate and volume.  
There were no reports of hallucinations or delusions and he 
appeared to be in good contact with reality.  His condition 
was diagnosed as anxiety disorder not otherwise specified.

In April 2005, he testified that two of his good friends were 
killed, one of which was in his unit.  He testified that he 
had a hard time maintaining employment and was unemployed 
from 1984 to 1988 because he did not want to come out of the 
house.  He stated that the longest job he had lasted ten 
years.

In January 2007, he underwent a second VA PTSD examination 
and presented with complaints of nightmares, during which he 
yelled and screamed while sleeping.  He reported that the 
nightmares did not bother him much anymore.  He reportedly 
threatened some Vietnamese co-workers at his job and used a 
racial slur.  He also got into a conflict with a co-worker 
the prior week which had nothing to do with their ethnicity.  
He had been at his present job for five years.  Socially, he 
enjoyed carpentry, plumbing, and just being a "general handy 
man" around the house.  He attended church occasionally.  He 
was vague about his stressors in combat.  He noted that the 
"scary part is going in a jungle with six men and you get in 
a fire fight and you do not have enough men to handle it."  
He spoke about an incident when a friend's "gut was split 
open and his intestines were hanging out."  However, he did 
not appear particularly horrified or distressed recalling the 
incident and reportedly even laughed a bit.  The examiner 
reviewed pictures from service in the claims file:  one of 
him holding up a skull on a machete and one of his foot on a 
dead enemy soldier lying on the ground.  When asked about the 
pictures, he described then in a matter-of-fact manner.  He 
stated that the man he had his foot on was a sniper who had 
been shooting at them who was finally caught and killed.  
With respect to the second picture, he reported finding the 
skull near Khe San and keeping it as a souvenir until he 
returned to the States.  When asked if he was terrified or 
horrified in the midst of combat or other traumatic 
experiences in Vietnam, he reported that he was not.  He went 
into detail about how the Marines taught him that "if you 
became too afraid, that you would be killed" and he reported 
that while he would be somewhat anxious or experienced 
controlled fear, he would never feel horror or panic.  He had 
no symptoms of clinical depression or any suicidal thoughts.  
When asked if he had homicidal ideation, he stated that he 
did not want to answer the question, commenting that his wife 
said that he was "cold-blooded."  There were no symptoms of 
mania, hypomania, or psychosis.  He denied symptoms of 
anxiety and current substance abuse.  He occasionally had 
dreams about combat in Vietnam combat, stating that he might 
go months or even a year without having any nightmares but 
then would have three or four in one week for about three 
weeks.  However, he was vague as to whether memories of 
Vietnam were distressing.  He reported that he had seen 
"Full Metal Jacket" at least four times and laughed when he 
said that it was his favorite movie because it was about the 
Marines.  He liked it because "the reality of it is great."  
He was generally able to discuss Vietnam with others.  He was 
not affectively restricted or detached from his wife or his 
family and did not have a foreshortened sense of the future.  
He was somewhat irritable and reported being hypervigilant 
with a somewhat exaggerated startle response.

On examination, he was casually dressed but well-groomed.  
His attitude was cooperative, and his motor activity and 
speech were normal.  His mood was euthymic.  Range of affect 
was broad and his affect was appropriate and stable.  His 
thought process was logical, coherent, and goal-directed.  
His content of thought revealed some symptoms of PTSD.  He 
was alert and oriented and free of confusion.  Insight and 
judgment appeared fair.  His condition was diagnosed as 
anxiety disorder, not otherwise specified.  The examiner 
opined that he did not meet the full DSM-IV criteria for a 
diagnosis of PTSD.  While he did have some symptoms of PTSD, 
the veteran called into question whether he met the stressor 
criterion (criterion A) in that he appeared remarkably 
comfortable discussing traumatic events from Vietnam and 
denied that he ever felt horrified or extremely fearful or 
terrified.  There was a question as to whether he experienced 
the necessary fear, horror, or helplessness to satisfy this 
criterion.  The examiner also opined that his symptoms did 
not satisfy criterion F which requires significant distress 
or significant disruption of abilities to function due to 
symptoms of PTSD.  Finally, the examiner opined that he did 
not meet the avoidance criterion C for a diagnosis of PTSD.

The Board concludes that service connection for PTSD is not 
warranted.  The Board finds that the veteran engaged in 
combat with the enemy and experienced traumatic events in 
service, as evidenced by the award of a combat medal.  
However, he does not currently have a diagnosis of PTSD that 
complies with DSM-IV and the weight of medical evidence does 
not establish a link between current symptomatology and the 
in-service stressors.  The findings from the January 2003 and 
January 2007 VA examinations show that the veteran does not 
meet criteria A, C, or F for a diagnosis of PTSD.  The record 
contains no post-service medical records demonstrating that 
the veteran currently suffers from PTSD that meets the 
requirements of 38 C.F.R. § 4.125 and DSM-IV.

The Board recognizes the veteran's own assertions that he has 
PTSD that is related to service.  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as one relating to medical causation 
and etiology that requires a clinical examination by a 
medical professional.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As a result, the veteran's own assertions do not 
constitute competent medical evidence that the veteran 
currently has PTSD.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. § 1110.  In the 
absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present diagnosis of PTSD, the 
disability for which benefits are sought.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In the absence of evidence showing a 
current diagnosis of PTSD, service connection cannot be 
granted.  38 C.F.R. § 3.304(f).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for PTSD is denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


